DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see remarks, filed 05/25/2022, with respect to the rejection(s) of claim(s) 1-15 under Miller have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Grubka (US 2018/0051465) 
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 2, 4, 7, 9, 10, 12, 16, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grubka (US 2018/0051465).
Regarding claim 1, Grubka discloses an impact resistant roofing shingle 150 (Fig 1B, 1C) comprising: 
an upper shingle layer 60 having a tab portion 63and a headlap portion 61; 
a lower shingle layer 70 laminated to said upper shingle layer 60 underneath said tab portion of said upper shingle layer (Fig 1B); 
each of the upper shingle layer 60 and the lower shingle layer 70 each comprise; 
a mat 10, an upper asphalt coating layer 20 applied to an exposed side of the mat, a lower asphalt coating layer 30 applied to an unexposed side of the mat, a granular coating 40 applied to the upper asphalt coating layer opposite the mat, and a fabric reinforcing layer 50 applied to the lower asphalt coating layer opposite the mat (Fig 1B, 1D).
Regarding claim 2, Grubka discloses the fabric reinforcing layer 50 of each of the upper shingle layer 60 and the lower shingle layer 70 covers an entirety of an area of the unexposed side of the mat of each of the upper shingle layer and the lower shingle layer (Fig 1B, 1D).
Regarding claim 4, Grubka discloses the fabric reinforcing layer 50 is a polyethylene terephthalate (PET) fabric (Polyester). Examiner conclude this because the reinforcing layer of Grubka is a polyester with the chemical name of PET thus the claimed limitations are met.
Regarding claim 7, Grubka discloses the fabric reinforcing layer 50 comprises a plurality of randomly arranged material strands that are fused together at a plurality of locations (Par 0053). Examiner wants to note that Grubka discloses the layer 50 is made in the same manner disclosed by US 4,212,692 (incorporated by reference) by fusing together the strands (Abstract).
Regarding claim 9, Grubka discloses each fabric reinforcing layer 50 is adhered to the shingle by each lower asphalt coating layer (Par 0055).
Regarding claim 10, Grubka discloses an impact resistant roofing shingle 150 comprising: 
an upper shingle layer 60 having a tab portion 63 and a headlap portion 61, wherein the upper shingle layer comprises a first mat 10, a first upper asphalt coating layer 20 applied to an exposed side of the first mat, a first lower asphalt coating layer 30 applied to an unexposed side of the first mat, a first granular coating 40 applied to the first upper asphalt coating layer opposite the first mat, and a first fabric reinforcing layer 50 adhered to the lower asphalt coating layer opposite the first mat, (Par 0055) wherein the first fabric reinforcing layer 50 covers an entirety of an area of the unexposed side of the first mat (Fig 1B, 1C, 1D);
 a lower shingle layer 70 laminated to said upper shingle layer 60 underneath said tab portion of said upper shingle layer, wherein the lower shingle layer 70 comprises a second mat 10, a second upper asphalt coating layer 20 applied to an exposed side of the second mat, a second lower asphalt coating layer 30 applied to an unexposed side of the second mat, a second granular coating 40 applied to the second upper asphalt coating layer opposite the second mat, and a second fabric reinforcing layer 50 adhered to the lower asphalt coating layer opposite the second mat (Par 0055), wherein the second fabric reinforcing layer 50 covers an entirety of an area of the unexposed side of the second mat (1B, 1C, 1D); and 
wherein the upper shingle layer 60 has a first width defined between a bottom of the roofing shingle and a top of the roofing shingle, and the lower shingle layer 70 has a second width defined between the bottom of the roofing shingle and a top edge of the lower shingle layer, wherein the second width is less than the first width of the overlay layer (Fig 1B, 1C).
Regarding claim 12, Grubka discloses the first and second fabric reinforcing layers 50 are adhered to the shingle by the first and second lower asphalt coating layer 30, respectively (Fig 1B), (Par 0055).
Regarding claims 16 and 17, Grubka discloses the fabric reinforcing layer 50 of each of the upper and lower shingle layers extends the width of the upper and lower shingle layers, respectively (Fig 1D).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 3, 8, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grubka (US 2018/0051465) in view of Belt (US 8,607,521).
Regarding claims 3 and 11, Grubka discloses as discussed in claims 1 and 10, but does not disclose a nail line visible on a visible surface of the exposed side of the roofing shingle, wherein said nail line is disposed a first distance from a bottom of the roofing shingle, and wherein a top edge of said lower shingle layer is a second distance from the bottom of the roofing shingle, and said first distance is greater than said second distance. However, Belt discloses a roofing shingle including a nail zone 19 with a nail line 19B visible on a visible surface of the exposed side of the roofing shingle, wherein said nail line 19B is disposed a first distance from a bottom 66A of the roofing shingle, and wherein a top edge 66B of said lower shingle layer 66 is a second distance from the bottom of the roofing shingle, and said first distance is greater than said second distance (Fig 2, 5). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roofing shingle of Grubka to include a nail line as taught by Belt, in order to provide a visual guide for the installer to place the nails.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Regarding claims 8 and 13, Grubka discloses as discussed in claims 1 and 10, but does not disclose a recessed area of the exposed side of the upper shingle layer, wherein the recessed area is disposed along a width of the roofing shingle such that the recessed area aligns with an overlap of the upper shingle layer and the lower shingle layer when a plurality of the roofing shingle are stacked on top of each other in a bundle for transport and/or storage. However, Belt discloses a roofing shingle including a recessed area (at 19) of the exposed side of the upper shingle layer, wherein the recessed area is disposed along a width of the roofing shingle such that the recessed area aligns with an overlap of the upper shingle layer 68 and the lower shingle layer 66 when a plurality of the roofing shingle are stacked on top of each other in a bundle for transport and/or storage (Fig 2, 4).  Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roofing shingle of Grubka to include a recessed area as taught by Belt, in order to reduce humping of the stacked shingles.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

9.	Claim(s) 5, 6, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grubka (US 2018/0051465). Grubka discloses as discussed in claims 1 and 10, but does not disclose the fabric reinforcing layer has a thickness between about 8 and 24 mils or the fabric reinforcing layer has a weight between 55 and 95 grams per square meter. However, it would have been an obvious engineering design to have the fabric reinforcing layer with the thickness and weight as claimed according to the required thickness and structural capability of the roofing shingle.


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
08/20/2022